DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendments and Remarks received 9/23/2021.
Claims 1, 8, 17, and 21 have been amended. 
Claim 2 remains canceled.
Claims 1, 3-21 have been examined and are pending.
As not all of the grounds of rejection presented in this Office Action were necessitated by Applicant’s amendments, this action is being made Non-Final.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-7 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claim 1 recites, “…responsive to an occurrence of a point accumulation event associated with a user, accumulate a quantity of points for that user, wherein when accumulated, the quantity of points are not assigned to any of the entities affiliated with the enterprise and after a point of the quantity of points is assigned to an entity of the plurality of different entities…” – underline added by Examiner for emphasis. 
Respectfully, applicant’s claims, on their face, appear to recite mutually exclusive limitations – i.e. (1) “points are not assigned to any of the entities” and also (2) “points [are] assigned to an entity”. The delineation of events which must occur to make sense of these two mutually exclusive limitations is not clear from a reading of the claims. Perhaps, applicant intends for the first limitation (as underlined above) to mean “points are not initially assigned to any of the entities [however, at a later time they may be assigned to an entity]” Regardless, such an interpretation is tenuous given the current claim construction and it is not immediately clear from the wording of the features as recited in the claims what the scope of the features of this claim encompasses. Due to this ambiguity, the metes and bounds are not clear and the claim is held to be indefinite.
Dependent claims 3-7 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Claim 1 requires, in part, the following:
for each of a plurality of different entities affiliated with an enterprise, maintain a leaderboard associated with that entity, wherein each enterprise is affiliated with a different plurality of entities, and 
responsive to an occurrence of a point accumulation event associated with a user, accumulate a quantity of points for that user, wherein when accumulated, the quantity of points are not assigned to any of the entities affiliated with the enterprise.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
These steps describe/set-forth the idea of a system for accumulating and assigning points, within a fantasy sporting game environment, where a user accumulating the most points on a leaderboard is provided benefits which incentivizes further game play, which the Examiner finds to be a method of organizing human activities. There is no technical problem being solved and no technical improvement being claimed. Furthermore, the mere nominal recitation of a “processor; and a memory device that stores a plurality of instructions” does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Claim 8 in part, requires the following:
responsive to an occurrence of a point redemption event associated with a user: 
enable the user to assign a point to a first entity of a plurality of different entities affiliated with an enterprise, 
and modify a ranking of users associated with the first entity affiliated with the enterprise, the modification being based on the assignment of the point.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
These steps describe/set-forth the idea of a system for redeeming and assigning points for ranking-based benefits; i.e. Point redemption events for a user are a method of managing personal behavior or interactions between people including rules or instructions.  The assignment of points to an entity affiliated with an enterprise is a form of managing interactions.  The maintenance of a ranking of users associated with an enterprise entity based on point assignment is a form of managing relationships based on interactions. There is no technical problem being solved and no technical improvement being claimed. Furthermore, the mere nominal recitation of a “processor; and a memory device that stores a plurality of instructions” does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.  
Claim 17 requires, in part, the following:
for each of a plurality of different entities affiliated with an enterprise, maintain a leaderboard of a plurality of users associated with that entity, wherein each enterprise is affiliated with a different plurality of entities, and for a first entity of the plurality of different entities: 
the plurality of users are ranked based on an amount of points each of the users assigned to that first entity a point assigned to that first entity by any user of the plurality of users remains associated with that user in point form, and 
responsive to a realized benefit event occurring in association with the first entity of the plurality of different entities, for a first user of the plurality of users with at least one point assigned to the first entity: 
determine a benefit associated with the first user, and 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
These steps describe/set-forth the idea of a system for assigning points for leaderboard benefits, which is a method of organizing human activities.  Again, the assignment of points is a form of managing interactions and the maintenance of a user leaderboard associated with enterprise entities is a form of managing relationships based on commercial interactions.  Realized benefit events for a user are a method of managing personal behavior or interactions between people including rules or instructions.  There is no technical problem being solved and no technical improvement being claimed. Furthermore, the mere nominal recitation of a “processor; and a memory device that stores a plurality of instructions” does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.  
Step 2A (Prong 2)
The Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using generic computer components, “link” them to a field of use (i.e. in this case fantasy sports games), or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
The additional limitations recited in the aforementioned independent claims are as follows: “a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: [perform the aforementioned abstract idea]; … after a point of the quantity of points is assigned to an entity of the plurality of different entities, that point remains in point form in association with the user; [or], wherein each enterprise is affiliated with a different plurality of entities and after the point is assigned to the first entity of the plurality of different entities affiliated with the enterprise, that point remains in point form in association associated with the user, … communicate data that results in a display device displaying the determined benefit associated with the first user.”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “communicating data” nor does the contextual information provide a technical solution to a technical problem. Instead, these features merely serve to generally “apply” the aforementioned concepts and “link” them to a field of use or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B
The Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claim 3 recites: “wherein the benefit comprises access to nonpublic information.” Respectfully, the description of the type of benefit (e.g. a reward) to be received is not significantly more than the abstract idea itself. There is not technical solution here and there is no technical problem being solved. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 17-20 are rejected under 35 U.S.C. 103 as obvious over Baerlocher et al. (U.S. 2013/0097003 A1; hereinafter, "Baerlocher") 

Claim 1: (Currently Amended)
Pertaining to claim 1, as shown Baerlocher teaches the following:
A system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor (Baerlocher, see at least [0027]), cause the processor to:
for each of a plurality of different entities affiliated with an enterprise, maintain a leaderboard associated with that entity, wherein each enterprise is affiliated with a different plurality of entities (Baerlocher, see at least Fig. 4 e.g. #415 and at least [0053]-[0058], teaching e.g.: “…In one embodiment, a list of Celebrity B's [an entity] Executives 415 may be displayed on Celebrity B's Page 402. Such a listing [leaderboard] will identify the various users that have obtained the various positions [leader positions] through their trading of Celebrity B's virtual shares. In the example listing of Celebrity B's Executives 415, only five levels are shown, but again, it is contemplated that the number of levels could be fewer or greater…”; Applicant’s “leaderboard” reads on Baerlocher’s listing 415, associated with Celebrity B [entity], which per Baerlocher, at least at [0002], may be a professional sports player [entity] affiliated with a professional sporting team [enterprise], where each team [enterprise] may be associated with a plurality of celebrities [different entities].

    PNG
    media_image1.png
    335
    703
    media_image1.png
    Greyscale

),
and responsive to an occurrence of a point accumulation event associated with a user, accumulate a quantity of points for that user wherein when accumulated, the quantity of points are not assigned to any of the entities affiliated with the enterprise (Baerlocher, see at least Fig. 5A and at least [0068], teaching e.g.: “…a follower [user] must accumulate a prerequisite number of "stars" or "points", or "star points” [points]… In one embodiment, the stars [i.e. also called points, as noted supra] are associated with the follower [user] and are not specific [not assigned] to any particular celebrity [entity], …the stars are provided as rewards for the follower performing certain tasks or satisfying certain criteria. Such tasks or criteria my comprise …buying and selling virtual shares, buying virtual dollars, …, performing other tasks, combinations thereof or any other reasonable methods to determine achievements…”), 
and after a point of the quantity of points is assigned to an entity of the plurality of different entities, that point remains in point form in association with the user (Baerlocher, see at least Fig. 5A and at least [0068], teaching e.g.: “FIG. 5A provides table 550 which illustrates one embodiment of the present invention … In this embodiment, a follower must accumulate a prerequisite number of "stars" or "points", or "star points", … the accumulation by the follower works to unlock the media content for all known person's [an entity] that the follower owns virtual shares in, but the follower does not spend or otherwise transfer ownership of the stars [points] to obtain such access…”; Applicant’s “that point remains in point form in association with the user” reads on Baerlocher’s teaching: “…the follower does not spend or otherwise transfer ownership of the stars [i.e. also called points, as noted supra] to obtain such access.” 
In view of these teachings, the Examiner notes that although the term “assign” is not explicitly used by Baerlocher, the Examiner does find that “assignment” of data is a known technique to a person of ordinary skill in the art before the effective filing date of the claimed invention and therefore, because as shown in the described embodiment by Baerlocher, a follower [user] by virtue of purchasing a virtual share of a celebrity [entity] is enabled to have his/her accumulated point(s) “working” in some manner to unlock content associated with said celebrity [entity], it would be obvious to a person of ordinary skill in the art before the effective filing date to use this known technique, such as “assigning”, to assign Baerlocher’s “points” to entities in whom the follower [user] has a virtual share, so the system may know which content to unlock, because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.) 

Claim 3: (previously presented)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 1, wherein the point accumulation event occurs based on an activity of the user that is associated with one of the entities affiliated with the enterprise (Baerlocher, see at least Figure 3; Figure 6; [0037]; [0043]; [0046]; [0068]; [0071]-[0074]; e.g. points may be accumulated for purchasing virtual shares in a celebrity [entity]).

Claim 4: (previously presented)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 1, wherein the point accumulation event occurs independent of any activity of the user (Baerlocher, see at least Figure 3; Figure 6; [0037]; [0043]; [0046]; [0068]-[0069], [0071]-[0074]; e.g. “…the quantity of stars or points accumulated by a user will decrease over time. This decrease can be automatic, based on a predetermined algorithm, based on a random determination, based on user activity or inactivity…”).

Claim 5: (previously presented)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 1, wherein the point accumulation event occurs in association with a random determination occurring during a play of a game (Baerlocher, see at least Figure 3; Figure 6; [0037]; [0043]; [0046]; [0068]-[0069], [0071]-[0074]; e.g. “…the quantity of stars or points accumulated by a user will decrease over time. This decrease can be automatic, based on a predetermined algorithm, based on a random determination, based on user activity or inactivity…”).


Claim 6: (original)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 1, wherein when executed by the processor, the instructions cause the processor to communicate data that results in a display device displaying, for an entity of the plurality of different entities, the maintained leaderboard associated with that entity. (Baerlocher, see at least Figure 4, [0046] and [0056] e.g.: “In one embodiment, a list of Celebrity B's Executives 415 may be displayed on Celebrity B's Page 402. Such a listing will identify the various users that have obtained the various positions through their trading of Celebrity B's virtual shares…”)

Claim 7: (original)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 1, wherein different leaderboards are associated with different available benefits for users associated with said leaderboards. (Baerlocher, see at least Figure 4; Figure 5; [0041]-[0042]; [0046]; [0056]-[0058]; and [0068] e.g.: “…known person N may have a virtual share requirement of 500 shares for access to his Medium Level Content, while known person M has a virtual share requirement of the top 40% of shareholders for access to her Medium Level Content…”).

Claim 17: (Currently Amended)
Pertaining to claim 8, as shown Baerlocher teaches the following:
A system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor (Baerlocher, see at least [0027]), cause the processor to:
for each of a plurality of different entities affiliated with an enterprise, maintain a leaderboard of a plurality of users associated with that entity, wherein each enterprise is affiliated with a different plurality of entities (Baerlocher, see at least Fig. 4 e.g. #415 and [0002]

    PNG
    media_image2.png
    243
    513
    media_image2.png
    Greyscale


Applicant’s leaderboard reads on table #415; Applicant’s entity reads on “Celebrity B”; Applicant’s enterprise reads on a company or team to whom Celebrity B may belong – e.g. per [0002] “another word for known person is celebrity” and “known persons, such as actors, musicians, athletes, etc…” ) [;] 
and for a first entity of the plurality of different entities[,] the plurality of users are ranked based on an amount of points each of the users assigned to that first entity, and a point assigned to that first entity by any user of the plurality of users remains associated with that user in point form (Baerlocher, see at least [0046] teaching e.g.: “…leaderboards [ranking] for the followers [ranking of users] can rank such measurables as total portfolio value, …or any other measurable activity [point accumulation per Baerlocher at [0068]] related to the follower's activities...”; and Baerlocher, per at least Fig. 5A and at least [0068], teaching e.g.: “FIG. 5A provides table 550 which illustrates one embodiment of the present invention … In this embodiment, a follower must accumulate a prerequisite number of "stars" or "points", or "star points", … the accumulation by the follower works to unlock the media content for all known person's [an entity] that the follower owns virtual shares in, but the follower does not spend or otherwise transfer ownership of the stars [points] to obtain such access…”; Applicant’s “[point] remains associated with that user in point form” reads on Baerlocher’s teaching: “…the follower does not spend or otherwise transfer ownership of the stars [i.e. also called points, as noted supra] to obtain such access.” 
In view of these teachings, the Examiner notes that although the term “assign” is not explicitly used by Baerlocher, the Examiner does find that “assignment” of data is a known technique to a person of ordinary skill in the art before the effective filing date of the claimed invention and therefore, because as shown in the described embodiment by Baerlocher, a follower [user] by virtue of purchasing a virtual share of a celebrity [entity] is enabled to have his/her accumulated point(s) “working” in some manner to unlock content associated with said celebrity [entity], it would be obvious to a person of ordinary skill in the art before the effective filing date to use this known technique, such as “assigning”, to assign Baerlocher’s “points” to entities in whom the follower [user] has a virtual share, so the system may know which content to unlock, because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649)[;] 
and responsive to a realized benefit event occurring in association with the first entity of the plurality of different entities, for a first user of the plurality of users with at least one point assigned to the first entity, determine a benefit associated with the first user, and communicate data that results in a display device displaying the determined benefit associated with the first user (Baerlocher, see at least Figure 3; Figure 4; [0038]; [0041]-[0042]; [0046]; [0057]-[0058] e.g.: “portfolio summary 337 [display] … [includes] links to the unlocked media content 344 [the determined benefit] that has been provided in exchange for the purchase [benefit event] of the various virtual shares…”; where per at least [0068] points are also necessary to unlock the associated celebrity's media content. In one embodiment, the stars/points are associated with the follower and are not specific to any particular celebrity, and the accumulation by the follower works to unlock the media content for all known person's for whom the follower owns virtual shares.)

Claim 18: (original)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 17, wherein the benefit comprises access to nonpublic information. (Baerlocher, see at least Figure 4 and related disclosure; e.g. access to content may include seeing personal stock trades of Celebrity B [nonpublic information]).

Claim 19: (original)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 17, wherein the benefit comprises access to a non-public area associated with the first entity. (Baerlocher, see at least Figure 4 and related disclosure; e.g. access to content may include 1 on 1 video chat [nonpublic area associated with the first entity]).

Claim 20: (original)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 17, wherein when executed by the processor responsive to the realized benefit event occurring in association with the first entity, for a second user of the plurality of users associated with the first entity, the instructions cause the processor to determine a benefit associated with the second user, the second user having a lower ranking than the first user and the determined benefit associated with the second user having a lower value than the determined benefit associated with the first user. (Baerlocher, see at least Figure 4 e.g. per table #440; and see also at least [0057]-[0058] and [0063]-[0065]; e.g. Chairman of the board ranking receives benefits of higher value than a lower ranked user, such as a Vice President ranking who receives benefits of a lower value than the user with a Chairman ranking.)

Claim 21: (currently amended)
Baerlocher teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 1, wherein the point accumulation event occurs based on an activity of the user that is associated with the enterprise. (Baerlocher, see at least Figures 4, 5, 5A; [0037]; [0043]; [0046]; and [0068]; e.g.: “…the stars [also called points] are provided as rewards for the follower performing certain tasks or satisfying certain criteria. Such tasks or criteria my comprise playing games, participating in surveys, utilizing the access system (e.g. visiting the website), buying and selling virtual shares, buying virtual dollars, accessing 3rd party content or advertisements, performing other tasks, combinations thereof or any other reasonable methods to determine achievements…”; Applicant fails to stipulate any particular limitation regarding what “associated with the enterprise” encompasses and therefore because a celebrity (e.g. pro football player) is associated with his team (an entity), then an activity of the user with the celebrity (e.g. buying virtual shares in the celebrity) is also an activity of the user which is “associated with the” celebrity’s team [enterprise]).


Claims 8-12, 14-16 are rejected under 35 U.S.C. 103 as obvious over Baerlocher et al. (U.S. 2013/0097003 A1; hereinafter, "Baerlocher") in view of Pino et al. (U.S. 2009/0089838 A1; hereinafter, "Pino")

Claim 8: (Currently Amended)
Pertaining to claim 8, as shown Baerlocher teaches the following:
A system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor (Baerlocher, see at least [0027]), cause the processor to:
[…]
enable the user to assign a point to a first entity of a plurality of different entities affiliated with an enterprise, wherein each enterprise is affiliated with a different plurality of entities and after the point is assigned to the first entity of the plurality of different entities affiliated with the enterprise, that point remains in point form in association with the user (Baerlocher, see at least Fig. 5A and at least [0068], teaching e.g.: “FIG. 5A provides table 550 which illustrates one embodiment of the present invention … In this embodiment, a follower must accumulate a prerequisite number of "stars" or "points", or "star points", … the accumulation by the follower works to unlock the media content for all known person's [an entity] that the follower owns virtual shares in, but the follower does not spend or otherwise transfer ownership of the stars [points] to obtain such access…”; Applicant’s “that point remains in point form in association with the user” reads on Baerlocher’s teaching: “…the follower does not spend or otherwise transfer ownership of the stars [i.e. also called points, as noted supra] to obtain such access.” 
In view of these teachings, the Examiner notes that although the term “assign” is not explicitly used by Baerlocher, the Examiner does find that “assignment” of data is a known technique to a person of ordinary skill in the art before the effective filing date of the claimed invention and therefore, because as shown in the described embodiment by Baerlocher, a follower [user] by virtue of purchasing a virtual share of a celebrity [entity] is enabled to have his/her accumulated point(s) “working” in some manner to unlock content associated with said celebrity [entity], it would be obvious to a person of ordinary skill in the art before the effective filing date to use this known technique, such as “assigning”, to assign Baerlocher’s “points” to entities in whom the follower [user] has a virtual share, so the system may know which content to unlock, because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.);
modify a ranking of users associated with the first entity affiliated with the enterprise, the modification being based on the assignment of the point (Baerlocher, see at least [0046] teaching e.g.: “…leaderboards [ranking] for the followers [ranking of users] can rank such measurables as total portfolio value, …or any other measurable activity [point accumulation per Baerlocher at [0068]] related to the follower's activities...”)
Although Baerlocher teaches the above limitations, Baerlocher may not explicitly teach the below recited nuance. However, regarding this features, Baerlocher in view of Pino teaches the following:
responsive to an occurrence of a point redemption event associated with a user […] (Pino, see at least [0054] e.g.: “the bonus points may be, may equate to, or may translate to (e.g., 100 bonus points equals one point of ... ) frequent flier miles, discount points, money (e.g., cents), purchase points (e.g., points that accumulate to be redeemed for various products), etc…”);
Examiner finds that Pino’s product is analogous to Baerlocher’s media content. Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Pino (directed towards allowing a user to accumulate points which may be redeemed for various items and products) which is applicable to a known base device/method of Baerlocher (already directed towards a system/method enabling users to accumulate points which work to unlock various products such as the media content for all known person's [an entity] of whom the follower owns virtual shares) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Pino to the device/method of Baerlocher such that Baerlocher’s user’s use of points to unlock media content is in response to a redemption of points [point redemption event] as described by Pino because Baerlocher and Pino are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 9: (original)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher in view of Pino teaches the following:
The system of Claim 8, wherein the point redemption event occurs responsive to receipt of data associated with an input made by the user. (Pino, see at least [0053]-[0054] e.g.: “the viewer performed the requested action to thereby increase the number of points by a quantity equal to the bonus points offered by the incentive… The bonus points may comprise any suitable incentive to the viewer… the bonus points may comprise:… points that accumulate to be redeemed for various products…”; when a point redemption is made, it is after [in response to] the user having provided an input – e.g. “performed the requested action to thereby increase the number of points…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Pino which is applicable to a known base device/method of Baerlocher to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Pino to the device/method of Baerlocher because Baerlocher and Pino are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 10: (original)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 8, wherein when executed by the processor responsive to the occurrence of the point redemption event and prior to enabling the user to assign the point, the instructions cause the processor to communicate data that results in a display device displaying a leaderboard maintained in association with the first entity. (Baerlocher, see at least Fig. 5A and [0068] e.g.: “FIG. 5A provides table 550 which illustrates one embodiment of the present invention which requires additional criterion to be achieved prior to granting access to media content. In this embodiment, a follower must accumulate a prerequisite number of "stars" or "points", or "star points", in addition to the required number of virtual share holdings, in order to unlock or otherwise obtain access to the associated celebrity's media content.” In view of these teachings, the Examiner finds that there is motivation for a practitioner of the already noted Baerlocher/Pino combination to recognize the need for the user to be presented with a display of table 550 before the system “works” to unlock media content based on the user’s accumulated redeemed points; e.g. for example to set the user’s expectations about what content they will receive before such content is provided and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claim 11: (original)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 8, wherein when executed by the processor, the instructions cause the processor to communicate data that results in a display device displaying an acknowledgement, from the first entity, of the assigned point. (Baerlocher, see at least Fig.4 and 5A, and [0058] in conjunction with [0068] e.g.: “…In the current example, the summary 440 identifies the various achievement levels (e.g., CEO) and their associated reward (e.g., receiving a personal video message from Celebrity B [results in a display device displaying an acknowledgement, from the first entity]), and would work to both provide information about the different levels and incentivize other investors to try and reach such achievements… FIG. 5A provides table 550 which illustrates one embodiment of the present invention which requires additional criterion to be achieved prior to granting access to media content. In this embodiment, a follower must accumulate a prerequisite number of "stars" or "points", or "star points",…”; In view of these teachings, the Examiner understands that a form of media content which may be granted includes “receiving a personal video message from Celebrity B” [results in a display device displaying an acknowledgement, from the first entity] and this message from Celebrity B may be in response to a follower accumulating a necessary incremental “point”, which as discussed in the rejection of the parent claim supra may be assigned to the celebrity [entity].) 

Claim 12: (original)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 8, wherein when executed by the processor, the instructions cause the processor to communicate data that results in a display device displaying an advertisement based on the assignment of the point to the first entity. (Baerlocher, see at least Fig.4 and 5A, and [0058] in conjunction with [0068] e.g.: “…In the current example, the summary 440 identifies the various achievement levels (e.g., CEO) and their associated reward (e.g., receiving a personal video message from Celebrity B [results in a display device displaying an acknowledgement, from the first entity]), and would work to both provide information about the different levels and incentivize other investors to try and reach such achievements… FIG. 5A provides table 550 which illustrates one embodiment of the present invention which requires additional criterion to be achieved prior to granting access to media content. In this embodiment, a follower must accumulate a prerequisite number of "stars" or "points", or "star points",…”; In view of these teachings, the Examiner understands that a form of media content which may be granted includes “receiving a personal video message from Celebrity B” [results in a display device displaying an advertisement] and this message from Celebrity B may be in response to a follower accumulating a necessary incremental “point”, which as discussed in the rejection of the parent claim supra may be assigned to the celebrity [entity].)

Claim 14: (original)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 8, wherein when executed by the processor responsive to an occurrence of a point expiration event, the instructions cause the processor to unassign the point from the first entity (Baerlocher, see at least [0009] teaching e.g.: “the computerized system is configured to automatically decrement the star point balance associated with a user based on operator-defined criteria”; Examiner notes that the if the point balance is decremented, then such points are also not available to unlock content associated with an entity and in this manner are also unassigned from such entity).

Claim 15: (original)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 8, wherein when executed by the processor prior to the occurrence of the point redemption event and responsive to an occurrence of a point accumulation event associated with the user, the instructions cause the processor to accumulate a quantity of points for the user, wherein when accumulated, the quantity of points are not assigned to any of the entities affiliated with the enterprise. (Baerlocher, see at least Fig. 5A and at least [0068], teaching e.g.: “FIG. 5A provides table 550 which illustrates one embodiment of the present invention … In this embodiment, a follower must accumulate a prerequisite number of "stars" or "points", or "star points", … the accumulation by the follower works to unlock the media content for all known person's [an entity] that the follower owns virtual shares in, but the follower does not spend or otherwise transfer ownership of the stars [points] to obtain such access…”; Applicant’s “the quantity of points are not assigned to any of the entities” reads on Baerlocher’s teaching: “…the follower does not spend or otherwise transfer ownership of the stars [i.e. also called points, as noted supra] to obtain such access.”)

Claim 16: (original)
Baerlocher/Pino teaches the limitations upon which this claim depends, including the occurrence of the point redemption event. Furthermore, Baerlocher teaches the following:
The system of Claim 15, wherein when executed by the processor after the occurrence of the point redemption event and responsive to an occurrence of a realized benefit event associated with the first entity, the instructions cause the processor to determine a benefit associated with the user, and communicate data that results in a display device displaying the determined benefit. (Baerlocher, see at least Figure 3; Figure 4; [0038]; [0041]-[0042]; [0046]; [0057]-[0058] e.g.: “portfolio summary 337… [includes] links to the unlocked media content 344 [the determined benefit] that has been provided in exchange for the purchase [benefit event] of the various virtual shares…”).

Claim 13 is rejected under 35 U.S.C. 103 as obvious over Baerlocher in view of Pino and further in view of Boyd et al. (U.S. 2004/0193489 A1; hereinafter, "Boyd")

Claim 13: (original)
Baerlocher/Pino teaches the limitations upon which this claim depends. Furthermore, Baerlocher teaches the following:
The system of Claim 8, wherein after the point is assigned to the first entity, the point is non-transferable to any other entity of the plurality of different entities. (Boyd, see at least [0177] teaching e.g.: “[0177] Another policy makes the points non-transferrable from one account to another…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Boyd (directed towards a technique which provides for an alternate policy which makes points non-transferrable from one account to another) which is applicable to a known base device/method of Baerlocher (already directed towards users accumulating points which may work to unlock content of a celebrity they follow) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Boyd to the device/method of Baerlocher because Baerlocher and Boyd are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious

Response to Arguments
Applicant amended claims 1, 8, 17, and 21 on 9/23/2021. Applicant's arguments (hereinafter “Remarks”) also filed 9/23/2021, have been fully considered but are moot in view of the new grounds of rejection provided in this Office Action. Note the new 35 USC 112, 101, and 103 rejections with Baerlocher and Baerlocher in view of Pino for the independent claims. Also note the following:
As not all of the grounds of rejection presented in this Office Action were necessitated by Applicant’s amendments, this action is being made Non-Final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622